DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The Application Data Sheet is not consistent with the priority document filed which is labelled as a foreign priority document whose number is PCT/CN2017/090385. A Supplemental ADS is thus needed. See MPEP 601.05. Once received the BIB data sheet will also  need to be corrected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Claim 13 is a substantial duplicate of claim 1 as intended uses in compound/composition claims are given no material weight. In re Tuominen 213 USPQ 89 and MPEP 2111.02. 


Additionally, determining whether a given disease responds or not to  one or more muscarinic acetylcholine receptors involves much experimentation since a negative response from one patient does not mean the drug isnt useful as no drug has 100% effectiveness.  Thus what "success rate" determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested? The test  for determining compliance with 35 USC 112, par.two is whether applicants have clearly defined "their" invention not what may be discovered by future research as this type of claim language clearly requires.
3. Claims 15 recites a mammal that has been “diagnosed”  “with a need of treatment” which makes no sense since  someone who is in need of treatment,  has already been diagnosed. Treatment would not include diagnosis in the first place, since diagnosis is not a treatment.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants provide no definitive evidence to correlate the many disease states being claimed based solely on the ability of instant compounds to act as allosteric potentiators of the mAChR M4 subtype. The list of diseases which are recited include sleep disorders, neurological diseases such as Alzheimer’s, Huntington’s Disease and other cognitive disorders as well as any and all pain disorders as well as psychiatric disorders, Parkinson’s, autism disorder which itself consists of complex neurobehavioral  conditions such as Asperger’s, CDD and other types that fall within the broad term. Drugs such as Risperidone, is known just to treat one symptom.
Tourette’s Syndrome, and many other types of movement disorders, all types of dementias including Alzheimer’s specifically recited, all types of memory disorders,etc .

Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- The claims cover whole classes of unrelated  and difficult to treat disorders  as pointed out above; 
2) Level of unpredictability in the art-  The invention is pharmaceutical in nature involving the allosteric binding to promote M4 mAChR activation.
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18. ;
3) Direction or guidance- The amount of guidance presented in the specification  as to which compounds are sufficiently active to be useful for the claimed uses is nonexistent. No dosage information is seen for any one disease only an universal dosage range is described that can vary as much as 1,000,000 fold on p.20. Note the following quote Ex parte Powers, 220 USPQ 924 (affirmed, CAFC, unpublished 
“The district court also did not find the dosage information in the disclosure to teach a proper treatment. Instead the trial court noted that “the dosage guidelines are broad and not specific to any of the hundreds of formula I compounds of the claimed invention or to any of the listed diseases.” Id. at 433. Moreover, the ′940 patent ties the dosing information to “the compounds of the invention” and specifically excludes riluzole from the invention. Id. at 432-33. Finally, the trial court also noted the absence of working examples.” 
4) Level of skill in the art- The area directed to therapeutic efficacy employing  selective M4-PAMs is very experimental with no indication of any such  drug(s) actually known to treat any use and thus the level of skill is low. As far as the examiner is aware there are currently no such selective agents in clinical trials for any one sleep disorder much less an entire class (eg. Intrinsic Sleep Disorders, including Psychophysiological Insomnia, Sleep State Misperception, Idiopathic Insomnia, Narcolepsy, Recurrent Hypersomnia, Idiopathic Hypersomnia, Posttraumatic Hypersomnia, Obstructive Sleep Apnea Syndrome, Central Sleep Apnea Syndrome, Central Alveolar Hypoventilation Syndrome, Periodic Limb Movement Disorder, Restless Legs Syndrome, Intrinsic Sleep Disorder NOS, Extrinsic Sleep Disorders, including Inadequate Sleep Hygiene, Environmental Sleep Disorder, Altitude Insomnia, Adjustment Sleep Disorder, 
5) State of the prior art- The compounds are pyrazolo-substituted pyridines with varying bicyclic hetero rings attached thereon. While such compounds are known in the recent commonly assigned prior art having some of the required structural features, no evidence has been presented that compounds with similar activity possess the many uses embraced herein;
6) Working examples-  The test data presented is for an assay testing to determine the activity of the disclosed compounds for mAChR M4 receptor employing cell-based functional assays which is not art-recognized as being reasonably predictive of in vivo efficacy for any one use. Thus in the absence of meaningful animal studies and in the absence of any correlation between studies conducted in vitro and the diseases to be treated, there is no sufficient evidence to support   the claimed uses.
In view of the above considerations, this rejection is being applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7-9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acton (WO’556). The WO publication has at least one inventor not within applicants’ inventive entity. It is applied at least as of its 12/19/16 filing date which precedes applicants foreign priority document. It describes many compounds within the instant scope which have the same M4 activity as herein and includes a list of intended uses which read on instant method claims.See pages 15-19 for uses and species spanning pages 71-121 many of which anticipate instant claims. See egs.2-4,6-9,11-38 and many others. 
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Acton is not applied as of its publication date under 102(a)(1) as instant claims are described in earlier foreign priority papers filed 6/27/2017.
Claim 10 is not rejected over Acton which is limited to cyclopentylmethyl as a
substituent on the pyrazole nitrogen. Claim 6 requires R5 be alkyl or substituted with F not taught by Acton.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,7-9, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 of U.S. Patent No. 10,512,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the species claimed in the US patent read on the claims rejected herein and are also taught for the same uses as described in the specification. Instant method claims are also rejected over the compound claims based on the recent decision, Sun Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use,” extends to any and all such uses disclosed in the specification of the earlier patent. 
US’638 corresponds to WO’556 Acton applied above.
Claims 1-5,7-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,933,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter including many species claimed in the US patent read on the claims rejected herein. US’056 is a refiled case of US’638 applied above and thus the same remarks made above apply here as well.
Claims 1-5,7-9 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-20 of copending Application No. 16/621,959 (recently allowed) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter covered in the copending case directed to cyclopentylmethyl-substituted pyrazoles and uses substantially overlaps with that claimed herein having many of the same ring “A” choices as herein and the species read on the instant scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624